 



EXHIBIT 10.31
SECOND AMENDMENT AND TEMPORARY WAIVER AGREEMENT
     THIS SECOND AMENDMENT AND TEMPORARY WAIVER AGREEMENT (this “Second
Amendment”) is made and entered into as of February 12, 2008 among AMERICAN
COLOR GRAPHICS, INC., a New York corporation (together with any permitted
successors and assigns, “ACG”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware
limited liability company (together with any permitted successors and assigns,
“ACG Finance” and, together with ACG, the “ACG Parties”), the financial
institutions identified on the signature pages hereof as Lenders (collectively,
the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”).
RECITALS
      1. ACG Finance, the Administrative Agent, the Collateral Agent and the
Lenders are parties to that certain Credit Agreement, dated as of September 26,
2006, as amended by that certain Omnibus Amendment of Loan Documents, dated as
of June 13, 2007 (the “Omnibus Amendment”) and as further amended by that
Amendment and Temporary Waiver Agreement, dated as of November 14, 2007 (the
“First Amendment”) (as amended prior to the date hereof, the “Existing Credit
Agreement”); ACG Finance, ACG, in its capacity as servicer (in such capacity,
the “Servicer”) and the Administrative Agent are parties to that certain
Servicing Agreement, dated as of September 26, 2006, as amended by that certain
First Amendment to Servicing Agreement, dated as of March 30, 2007, as further
amended by the Omnibus Amendment, as further amended by that certain letter
amendment dated July 3, 2007, and as further amended by the First Amendment (as
amended prior to the date hereof, the “Existing Servicing Agreement” ); and ACG
Finance and ACG are parties to that certain Contribution and Sale Agreement,
dated as of September 26, 2006 (the “Existing Contribution Agreement”).
     2. The ACG Parties have been unable to satisfy the requirements of
(i) Section 5.01(a) of the Existing Credit Agreement, Section 3.2(a) of the
Existing Servicing Agreement and Section 5.1(j)(i) of the Existing Contribution
Agreement, with respect to delivery of an opinion by its certified public
accountants not subject to a going concern qualification, for the fiscal year
ending March 31, 2007, and (ii) Section 5.3 of the Existing Servicing Agreement,
with respect to the fiscal quarters ending September 30, 2007 and December 31,
2007 (collectively with any Default existing as a result of the ACG Parties’
acknowledgements set forth in Section 2.1(c) of the First Amendment or in
Section 2.1(c) of this Second Amendment, the “Existing Defaults”). Subject to
the terms and conditions of the First Amendment, the Lenders agreed to waive the
Existing Defaults for the period from September 30, 2007 through and including
February 15, 2008 (the “Original Waiver Period”).
     3. The ACG Parties have requested that the Lenders (i) extend the Original
Waiver Period with respect to the Existing Defaults through and including
March 13, 2008, and (ii) continue to make available to ACG Finance the Loans.
     4. The Lenders are willing to extend the Original Waiver Period and
continue to make available the Loans to ACG Finance, based upon and subject to
the terms and conditions specified in this Second Amendment.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Second Amendment
have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amended Servicing Agreement” means the Existing Servicing Agreement as
amended hereby.
     “Second Amendment Effective Date” shall mean, in accordance with Article V
of this Second Amendment, the date upon which the ACG Parties satisfied in the
determination of the Administrative Agent and the Lenders (or satisfaction
thereof has been waived by the Administrative Agent and the Lenders) each of the
conditions set forth in Article V of this Second Amendment.
     “Second Amendment Fee Letter” means the letter agreement, dated as of the
Second Amendment Effective Date, between the ACG Finance and the Administrative
Agent.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Second Amendment have the
meanings provided in the Amended Credit Agreement.
ARTICLE II
Limited Waiver and Reaffirmation
     Section 2.1. Limited Waiver. (a) The ACG Parties acknowledge that the
Existing Defaults result from the ACG Parties’ failure to be able to comply with
(i) the financial covenant contained in Section 5.3 of the Existing Servicing
Agreement for the fiscal quarters ending nearest September 30, 2007 and
December 31, 2007, respectively, and (ii) the requirement in Section 5.01(a) of
the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement that
ACG’s annual financial statements be accompanied by the opinion of its certified
public accountants not subject to a going concern qualification, for the fiscal
year ending March 31, 2007. Effective on (and subject to the occurrence of) the
Second Amendment Effective Date, the Lenders hereby waive the Existing Defaults
through and including March 13, 2008 (the “Waiver Period”) for all purposes of
the Existing Credit Agreement (including, without limitation, Section 4.03(b)
thereof), the Existing Servicing Agreement and the other Loan Documents. This
limited waiver shall not modify or affect (i) ACG’s obligation to comply with
the terms of Section 5.3 of the Existing Servicing Agreement as measured for the
fiscal quarters ending nearest September 30, 2007 and December 31, 2007,
respectively, (ii) ACG’s obligation to comply with the terms of

2



--------------------------------------------------------------------------------



 



Section 5.3 of the Existing Servicing Agreement as measured at the end of any
fiscal quarter other than the ones ending nearest September 30, 2007 and
December 31, 2007, (iii) the ACG Parties’ obligation to comply with the terms of
Section 5.01(a) of the Existing Credit Agreement, Section 3.2(a) of the Existing
Servicing Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement
for the fiscal year ending nearest March 31, 2007, (iv) the ACG Parties’
obligation to comply with the terms of Section 5.01(a) of the Existing Credit
Agreement, Section 3.2(a) of the Existing Servicing Agreement and
Section 5.1(j)(i) of the Existing Contribution Agreement for any fiscal year
other than the one ending nearest March 31, 2007, or (iv) the ACG Parties’
obligation to comply fully with any other duty, term, condition, obligation or
covenant contained in the Amended Credit Agreement or the other Loan Documents.
     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Administrative Agent or any Lender may have under the Amended Credit
Agreement, any other Loan Document, or under applicable law; it being understood
that the Administrative Agent and the Lenders may not exercise their rights and
remedies with respect to the Existing Defaults during the Waiver Period as long
as no other Servicer Default, Default or Event of Default occurs or exists. The
limited waiver set forth herein shall be effective only in this specific
instance for the duration of the Waiver Period and shall not obligate the
Lenders or the Administrative Agent to waive any other Servicer Default, Default
or Event of Default, now existing or hereafter arising. This is a one-time
waiver, and the Administrative Agent and the Lenders shall have no obligation to
extend the limited waiver or otherwise amend, modify or waive any provision of
the Amended Credit Agreement, the Existing Servicing Agreement, the Existing
Contribution Agreement or the other Loan Documents at the end of the Waiver
Period. The provisions and agreements set forth in this Second Amendment shall
not establish a custom or course of dealing or conduct between the
Administrative Agent, any Lender, ACG Finance, ACG or any other ACG Party.
     (c) The ACG Parties acknowledge and agree that unless the Agent and
Required Lenders further amend the Amended Credit Agreement, the Existing
Servicing Agreement and the Existing Contribution Agreement or otherwise agree
in writing to continue this waiver beyond March 13, 2008, an Event of Default
and a Servicer Default will occur under the Amended Credit Agreement and the
Existing Servicing Agreement as of March 14, 2008, for which no grace period or
cure period shall apply, and the Administrative Agent and the Lenders may pursue
all rights and remedies available to them under the Amended Credit Agreement,
the other Loan Documents and applicable law. The ACG Parties further acknowledge
and agree that, to the extent any Servicer Defaults, Defaults or Events of
Default (other than the Existing Defaults) now exist or hereafter arise during
the Waiver Period, the Administrative Agent and the Lenders may immediately
pursue all rights and remedies available to them in respect thereof under the
Amended Credit Agreement, the other Loan Documents, and applicable law.
     (d) The ACG Parties acknowledge and agree that the making of any Credit
Extension pursuant to the Amended Credit Agreement following the occurrence of
the Existing Defaults does not now, and will not in the future, constitute
(i) an agreement or obligation, whether implied or express, on the part of the
Lenders to make any Credit Extension in the future, after the expiration of the
Waiver Period, to the extent that the Existing Defaults exist upon the
expiration of the Waiver Period, or (ii) a waiver by the Agent or the Lenders of
any of their respective rights or remedies at any time, now or in the future,
with respect to the Existing Defaults or to any other Default or Event of
Default.

3



--------------------------------------------------------------------------------



 



     Section 2.2. Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies the Amended Credit Agreement and the other Loan Documents and
acknowledges and reaffirms (i) that it is bound by all terms of the Amended
Credit Agreement and the other Loan Documents and (ii) that it is responsible
for the observance and full performance of the Obligations, including without
limitation the repayment of the Loans, in accordance with the terms of the
Amended Credit Agreement. Without limiting the generality of the preceding
sentence, each of the ACG Parties agrees that all references in the Loan
Documents to the term “Obligations” shall be deemed to include all of the
obligations of the ACG Parties to the Lenders, the Administrative Agent and the
Collateral Agent, whenever arising, under the Amended Credit Agreement or any of
the other Loan Documents (including, but not limited to, any interest, expenses
and cost and charges that accrue after the commencement by or against any ACG
Party or any Affiliate thereof or any proceedings under the Bankruptcy Code
naming such Person as the debtor in such proceeding). Each ACG Party further
represents and warrants to the Administrative Agent and the Lenders that each is
validly and justly indebted to the Agent and the Lenders in accordance with the
Loan Documents and that none of the ACG Parties has any claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of their
respective obligations thereunder, or if any ACG Party has any such claims,
counterclaims, offsets, credits or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby fully and
irrevocably waived, relinquished and released in consideration of the execution
and delivery of this Amendment by the Administrative Agent and the Lenders.
ARTICLE III
Amendments to Loan Documents
Part 1: Amendment to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Second Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Article III. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect as the Amended Credit Agreement.
     Section 3.1. Addition of New Definitions in Section 1.01. Section 1.01 of
the Existing Credit Agreement is amended by adding the following definitions in
the appropriate alphabetical order:
     “Second Amendment” means that certain Second Amendment and Temporary Waiver
Agreement, dated as of February 12, 2008, among ACG, ACG Finance, the Lenders,
the Administrative Agent and the Collateral Agent.
     “Second Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness of the Second Amendment, as set forth
in Article V of the Second Amendment, have been satisfied according to the terms
thereof.

4



--------------------------------------------------------------------------------



 



     Section 3.2. Amendment of Definition of “Applicable Margin.” The definition
of “Applicable Margin” in Section 1.01 of the Existing Credit Agreement is
hereby amended in its entirety to read as follows:
     “Applicable Margin” means, for Prime Rate Loans, 5.25% and for LIBO Loans,
6.25%, provided, however, that notwithstanding anything to the contrary set
forth herein, upon the occurrence and during the continuance of an Event of
Default interest shall accrue at the rate set forth in Section 2.11.
     Section 3.3. Amendment of Definition of “Prime Rate”. The definition of
“Prime Rate” in Section 1.01 of the Existing Credit Agreement is hereby amended
in its entirety to read as follows:
     “Prime Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) 6.00% or (c) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” for loans in Dollars. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     Section 3.4. Amendment of Definition of “Interest Payment Date.” The
definition of “Interest Payment Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     “Interest Payment Date” means (a) as to any Loan other than a Prime Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; and (b) as to any Prime Rate Loan, the second Business Day of
each calendar month (for interest accruing through the last day of the most
recently ended calendar month) and the Maturity Date.
     Section 3.5. Amendment of Section 2.04. Section 2.04 of the Existing Credit
Agreement is hereby amended by adding a new subsection (d) which reads in its
entirety as follows:
     (d) Notwithstanding any contrary term or provision of this Agreement, from
and after the Second Amendment Effective Date, all Loans

5



--------------------------------------------------------------------------------



 



shall be made as Prime Rate Loans, no existing LIBO Loans shall be continued,
and no Prime Rate Loans shall be converted into LIBO Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Loans after the
Second Amendment Effective Date, then such request shall be deemed to have been
a request for a Prime Rate Loan. Any outstanding LIBO Loans as of the Second
Amendment Effective Date shall continue to accrue interest on the outstanding
principal amount thereof for the remainder of the applicable Interest Period at
the Adjusted LIBO Rate plus the Applicable Margin (without giving effect to this
Second Amendment), and on the last day of the Interest Period then in effect
with respect to any such LIBO Loans, such Loans shall be automatically converted
to Prime Rate Loans.
Part 2: Amendment to Existing Servicing Agreement
     Effective on (and subject to the occurrence of) the Second Amendment
Effective Date, the Existing Servicing Agreement is hereby amended in accordance
with this Article III. Except as so amended, the Existing Servicing Agreement
shall continue in full force and effect as the Amended Servicing Agreement.
     Section 3.6. Addition of New Definitions in Section 1.1. Section 1.1 of the
Existing Servicing Agreement is amended by adding the following definition in
the appropriate alphabetical order:
     “Total Availability” means, as of any date of determination, the sum, as of
the close of the prior Business Day, of (i) the Aggregate Revolving Commitments
(as defined in the ACG Senior Facility) minus the Total Revolving Outstandings
(as defined in the ACG Senior Facility), (ii) the amount of ACG Finance’s
Availability, and (iii) the amount of additional Availability that would be
created under the Credit Agreement (as amended from time to time), as of any
date of determination, if the Seller were to transfer all additional qualifying
receivables to ACG Finance pursuant to the terms and conditions of the
Contribution Agreement (as amended from time to time).
     Section 3.7. Amendment of Section 3.3 of the Servicing Agreement.
Section 3.3 of the Servicing Agreement is hereby amended by deleting the word
“and” at the end of section 3.3(e), replacing the period at the end of
subsection 3.3(f) with a semi-colon and the word “and”, and adding a new
subsection (g) which reads as follows:
     (g) for each Business Day beginning as of February 15, 2008, deliver to the
Administrative Agent, a certificate, in form, detail and substance reasonably
satisfactory to the Administrative Agent, signed by the chief financial officer
or the vice president and assistant treasurer of the Servicer, calculating the
Total Availability for the immediately preceding Business Day.
     Section 3.8. Amendment of Section 5.4. Section 5.4 of the Existing
Servicing Agreement is hereby amended in its entirety to read to follows:
     5.4      Minimum Total Availability.
Permit the Total Availability at any time from and after February 15, 2008 to be
less than the corresponding amounts indicated for each of the following periods:

          Period   Minimum Total Availability
From February 15, 2008 through February 20, 2008
  $ 2,500,000  
From February 21, 2008 through February 24, 2008
  $ 3,500,000  
From February 25, 2008 through March 5, 2008
  $ 1,500,000  
From and after March 6, 2008
  $ 4,000,000  

6



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties
     The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent, the Lenders and each other that, on and as of the Second
Amendment Effective Date, and after giving effect to this Second Amendment:
     Section 4.1 Authority. Each of the ACG Parties has all the necessary
corporate or limited liability company power to make, execute, deliver, and
perform this Second Amendment, has taken all necessary corporate or limited
liability company action to authorize the execution, delivery and performance of
this Second Amendment and has duly executed and delivered this Second Amendment.
This Second Amendment and the Loan Documents constitute the legal, valid and
binding obligations of each of the ACG Parties that is a party thereto,
enforceable against each of them in accordance with their terms except as such
enforceability may be subject to (a) the Bankruptcy Code and (b) general
principles of equity.
     Section 4.2 No Legal Obstacle to Agreement. Neither the execution of this
Second Amendment, the making by the Borrower of any borrowings under the Amended
Credit Agreement, nor the performance of the Amended Credit Agreement or any
other Loan Document has constituted or resulted in or will constitute or result
in a breach of the provisions of any contract to which an ACG Party is a party,
or the violation of any law, judgment, decree or governmental order, rule or
regulation applicable to an ACG Party, or result in the creation under any
agreement or instrument of any security interest, lien, charge, or encumbrance
upon any of the assets of an ACG Party. No approval or authorization of any
governmental authority is required to permit the execution, delivery or
performance by an ACG Party of this Second Amendment, the Amended Credit
Agreement or the transactions contemplated hereby or thereby, or the making by
the Borrower of any borrowings under the Amended Credit Agreement.
     Section 4.3 Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Existing Servicing Agreement and
in Article III of the Amended Credit Agreement are true and correct in all
material respects on and as of the Second Amendment Effective Date as though
made on and as of the date hereof except for any representations and warranties
that expressly relate solely to an earlier date, which representations and
warranties were true and accurate in all material respects on and as of such
earlier date.
     Section 4.4 Default. No Servicer Default, Default or Event of Default has
occurred and is continuing under the Amended Credit Agreement or the Existing
Servicing Agreement (other than the Existing Defaults).
ARTICLE V
Conditions to Effectiveness

7



--------------------------------------------------------------------------------



 



     This Second Amendment shall be and become effective as of the Second
Amendment Effective Date provided that each of the conditions set forth in this
Article V shall have been satisfied in the determination of the Administrative
Agent and the Lenders (or satisfaction thereof has been waived by the
Administrative Agent and the Lenders) on or before February 13, 2008.
     Section 5.1 Counterparts of Second Amendment. The Administrative Agent
shall have received counterparts (or other evidence of execution, including
telephonic message, satisfactory to the Administrative Agent) of this Second
Amendment, which collectively shall have been duly executed on behalf of each of
ACG Finance, ACG, the Lenders and the Administrative Agent.
     Section 5.2 Corporate Action. The ACG Parties shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each ACG Party approving this Second Amendment, and each of the documents
executed and delivered in connection herewith or therewith (including, without
limitation, a certificate setting forth the resolutions of the board of
directors of each ACG Party authorizing the Second Amendments to the Existing
Credit Agreement and the Existing Servicing Agreement herein provided for and
the execution, delivery and performance of this Second Amendment). The
Administrative Agent shall have received a certificate, signed by the Secretary
or an Assistant Secretary of each ACG Party, dated as of the date hereof, as to
the incumbency of the person or persons authorized to execute and deliver this
Second Amendment and any instrument or agreement required hereunder on behalf of
each ACG Party, as applicable.
     Section 5.3 Amendment Fee. ACG Finance shall have paid to the
Administrative Agent an amendment fee, for the account of each Lender, based
upon each Lender’s Commitment, in such amount as set forth in the Second
Amendment Fee Letter.
     Section 5.4 Out-of-Pocket Costs. ACG Finance shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the
Administrative Agent (including the reasonable fees and expenses of the
Administrative Agent’s legal counsel), and all other fees and amounts payable to
the Administrative Agent in connection with this Second Amendment.
     Section 5.5 Legal Opinion. The Administrative Agent shall have received a
favorable legal opinion, addressed to the Administrative Agent, from ACG
Finance’s and ACG’s legal counsel, reasonably acceptable to the Administrative
Agent in form and substance, opining, among other matters, that (i) the ACG
Parties’ entry into and performance of this Second Amendment and the Amended
Credit Agreement does not contravene the obligations, covenants, or restrictions
applicable to the ACG Parties under the Second Lien Indenture or any other
material agreement of the ACG Parties, and (ii) the ACG Parties’ execution and
delivery of this Second Amendment has been duly authorized by all necessary
corporate action.
     Section 5.6 Effectiveness of Sixth Amendment. Each of the conditions set
forth in Part 5 of that certain Sixth Amendment to Amended and Restated Credit
Agreement and Temporary Waiver Agreement, dated as of even date herewith, among
ACG, ACG Holdings, Inc., Bank of America, N.A. as Administrative Agent
(“Administrative Agent”), and the lenders named therein (the “ACG Lenders”)
shall have been satisfied in the determination of the Administrative Agent and
the ACG Lenders (or satisfaction thereof has been waived by the Administrative
Agent and the ACG Lenders) in accordance with the terms thereof.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
Miscellaneous
     Section 6.1 Instrument Pursuant to Existing Credit Agreement. This Second
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.2 Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement, the Existing Servicing Agreement
and the other Loan Documents shall remain in full force and effect without
amendment or modification, express or implied. The entering into this Second
Amendment by the Lenders shall not be construed or interpreted as an agreement
by the Lenders to enter into any future amendment or modification of the Amended
Credit Agreement or any of the other Loan Documents. For the avoidance of doubt,
the changes in the definition of “Applicable Margin” and “Prime Rate” effected
by the Second Amendment shall not apply retroactively to any period prior to the
Second Amendment Effective Date.
     Section 6.3 References in Other Loan Documents. At such time as this Second
Amendment shall become effective pursuant to the terms of Article V hereof, all
references in the Loan Documents to the “Servicing Agreement” shall be deemed to
refer to the Amended Servicing Agreement, and all references in the Loan
Documents to the “Credit Agreement” shall be deemed to refer to the Amended
Credit Agreement.
     Section 6.4 Counterparts. This Second Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 6.5 Integration; Jointly Drafted Document. This Second Amendment,
together with the Loan Documents, contains the entire and exclusive agreement of
the parties hereto with reference to the matters discussed herein and therein.
This Second Amendment supersedes all prior drafts and communications with
respect thereto. This Second Amendment may not be amended except in writing.
This Second Amendment has been jointly drafted by the respective parties hereto,
and no legal doctrine providing for construction or interpretation against the
drafter shall have any applicability to this Second Amendment.
     Section 6.6 Further Assurances. ACG Finance and ACG agree to take such
further actions as the Administrative Agent shall reasonably request from time
to time in connection herewith to evidence or give effect to the amendments set
forth herein or any of the transactions contemplated hereby.
     Section 6.7 Governing Law. THIS SECOND AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF

9



--------------------------------------------------------------------------------



 



THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.8 Successors and Assigns. This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 6.9 Costs, Expenses. ACG agrees to pay on demand any and all
reasonable costs and expenses of the Administrative Agent and the Collateral
Agent and all other fees and other amounts payable to the Administrative Agent
and the Collateral Agent, in each case incurred in connection with the
preparation, execution, delivery and administration of this Second Amendment
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent) in accordance with the terms of Section 9.03 of the
Credit Agreement.
[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   Executive Vice President/CFO     

            AMERICAN COLOR GRAPHICS FINANCE, LLC
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   President    

[signatures continued]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent
      By:   /s/ Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director     

[signatures continued]

 